Citation Nr: 1608555	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which implemented the Board's March 2012 decision granting the Veteran's claim for PTSD.  The RO assigned an initial evaluation of 50 percent effective September 4, 2008, the date of receipt of the claim.  The Veteran seeks an even higher rating.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD most approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

2. The evidence of record establishes that the Veteran's service-connected PTSD prevents him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met during the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2. Resolving all reasonable doubt in his favor, the criteria are met for a TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed letters in September 2008 and July 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and private medical treatment records have been obtained.  In addition, the Veteran was afforded a VA examination. The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

 Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The Board notes that the regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2015).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial disability evaluation of 70 percent for PTSD is warranted.  During this relevant time period under consideration, the Veteran's PTSD has manifested as occupational and social impairment with deficiencies in most areas, which nearly approximates the criteria for a 70 percent rating, due to symptoms including markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, suicidal ideation, hypervigilance, an exaggerated startle responsa, problems with concentration, anxiety attacks, sleep disturbance, ritualistic behaviors and difficulty in establishing and maintaining effective work and social relationships.

The relevant evidence of record includes an August 2009 private psychological evaluation of the Veteran.  The Veteran reported that during his tour of duty in Vietnam from April 1969 to April 1970, he witnessed injuries to and deaths of numerous fellow soldiers.  Since returning from Vietnam, he began experiencing PTSD symptoms including intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, problems with memory and concentration, hyperirritability and exaggerated startle response.  He stated he had problems going to sleep and staying asleep and experienced night sweats and nightmares about coming under fire.  The Veteran reported that he woke up during the night to check the locks on his doors and windows.  He stated that he often saw shadows moving in his peripheral vision.  It was noted that the smell of a sewer treatment plant triggered memories of the dead bodies that he saw in Vietnam.  He reported that his friends told him he had a short fuse and was less social than before his active duty.  The Veteran stated that they accused him of being coldhearted.  He said his co-workers even commented that he was too serious and always looked angry.  The Veteran learned that some people were actually afraid of him.  He further reported that he avoided crowds and positioned himself with his back to the wall when in a public place.  The Veteran stated that he could not tolerate having anyone behind him.  He reported that he preferred to spend time at home alone and was easily startled by sudden noises.  In addition, the Veteran said he had problems focusing on tasks and reported problems with his memory.

Upon mental status examination, Dr. L.G., his treating private physician, observed that the Veteran was cooperative and dressed normally.  His mood was dysthymic and his affect restricted.  She stated that the Veteran's speech and train of thought were normal.  There was no evidence of suicidal or homicidal ideation.  Dr. L.G. opined that the Veteran met the criteria for PTSD.  She commented that the Veteran's sleep disturbance negatively affected his reliability and productivity at any job.  Dr. L.G. stated that the Veteran's problems with memory and concentration interfered with his ability to learn new tasks.  She further observed that the Veteran's hyperirritability and hypervigilance severely compromised his ability to initiate or sustain work relationships.  Dr. L.G. also stated that the Veteran's isolating behaviors severely compromised his ability to initiate or sustain social relationships.  Due to the severity and chronicity of his PTSD symptoms, Dr. L.G. opined that the Veteran's prognosis for recovery was poor.  She, therefore, considered him to be totally and permanently disabled and unemployable.  His GAF score was 37.

The Veteran was provided a VA examination in March 2011.  He reported that he was married for approximately 40 years.  The Veteran described his relationship with his wife as kind of rocky, which he attributed to his mood swings.  He had two children and reported that he maintained contact with both of them.  The Veteran stated that he had no friends, but did attend church twice a month.  He reported that he spent his time doing odd jobs (handyman tasks) twice a week.  The Veteran also stated that he enjoyed walking.  He said he used to enjoy fishing and hunting, but had lost interest in those activities.

On mental status examination, the examiner observed the Veteran was appropriately dressed.  His psychomotor was tense while his speech was described as "soft" or "whispered".  The examiner stated that the Veteran's attitude was indifferent, guarded and apathetic.  The Veteran's affect was said to be constricted and his mood was dysphoric.  The examiner observed that the Veteran was easily distracted.  He was unable to do the serial 7's or spell a word forward or backward.  The examiner noted the Veteran's report that sometimes when he was doing his odd jobs that he would pause and it would take him several seconds to remember what he was doing.  The Veteran stated this happened on a weekly basis.  In addition, the Veteran reported that he would sometimes get in a car and forget where he was going.  He, however, stated that if he stayed busy, his concentration was better.  Moreover, the examiner observed that the Veteran was oriented to person, time and place.  His thought process and thought content were noted as unremarkable.  There was no evidence of delusions.  His judgment was normal as evidenced by the understanding of the outcome of his behavior.  The examiner noted that the Veteran had difficulty sleeping, averaging three to four hours of sleep at night.  She stated the Veteran would wake up in a "cold sweat".  The Veteran reported experiencing distressing dreams about Vietnam two to three times a month.  Further, there was no evidence of hallucinations or inappropriate behaviors.  The Veteran, however, reported that he washed things a lot and always wanted to be "clean".  He stated that he had panic attacks approximately twice a month.  The Veteran also reported suicidal ideation on a monthly basis since his return from Vietnam.  He stated that he tried to stay busy so he would not have these thoughts.  His impulse control was noted as "good" and the examiner observed that the Veteran was able to maintain his hygiene.  He also reported that his wife did most of the driving because he lost focus at times while driving.  The examiner observed that the Veteran's remote and immediate memory were normal while his recent memory was mildly impaired.  The Veteran stated that his mind would go blank when he was doing a task and would have to give himself several seconds to minutes before he remembered what he was doing.  

The examiner confirmed a diagnosis of PTSD.  She commented that the Veteran's PTSD was chronic and described it as mild to moderate.  The examiner, however, noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  In addition, the Veteran reported that his wife managed their finances.  He said he has a general idea of their financial situation, but felt he would need assistance if his wife could no longer manage the finances.  The examiner further observed that the Veteran had become fairly isolative; he had no friends and no longer engaged in activities he used to enjoy.  She concluded that with involvement in mental health treatment, the Veteran would likely have some improvement in his symptoms.

Based on a careful review of all of the evidence and apply the benefit of the doubt doctrine, the Board finds that a 70 percent rating more nearly approximates the Veteran's service-connected PTSD throughout the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53. 

The medical evidence of record demonstrates that the Veteran's PTSD is manifested by symptoms including markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; anxiety; suspiciousness; chronic sleep impairment, impairment of short-term memory; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; and ritualistic behaviors.  Although the VA examiner concluded that the Veteran's PTSD was best described as mild to moderate, the symptoms described above that were endorsed by the Veteran more nearly approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  In addition, these symptoms were consistent with the findings of the Veteran's private treating physician, Dr. L.G.  Thus, an assignment of 70 percent is warranted based on the findings of record.  At no time, however, have the criteria for a 100 percent schedular rating been met, as the evidence does not show that the Veteran's PTSD causes total occupational and social impairment.  The Veteran is able to function independently.  He is still able to maintain relationships with his wife for over 40 years and his children.  The Veteran still attends social gatherings, such as church, even on a limited basis.  Accordingly, a rating in excess of 70 percent is not warranted.

This claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate, as there is nothing manifested outside the scope of the rating criteria.  As noted in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally. 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  The various symptoms endorsed by the Veteran produce a level of impairment found within the rating criteria, which explicitly contemplates occupational impairment.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

III. Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Since the Veteran has been granted a 70 percent for his only service-connected disability, PTSD, the critical inquiry is whether this disability alone is of "sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

He need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.  

The evidence of record indicates that the Veteran has a Bachelor's Degree in Business Administration.  In his VA form 21-8940, the Veteran reported that he worked as a Lab Technician from 1988 to 2008.  He also indicated that he unsuccessfully applied for jobs since 2008.

As discussed above in detail already, Dr. L.G. opined that the Veteran was totally and permanently disabled and unemployable due to his PTSD.  Specifically, she stated that the Veteran's problems with memory and concentration interfered with his ability to learn new tasks.

The March 2011 VA examiner noted that the Veteran's occupation was factory work.  She observed that the Veteran was laid off from work due to the economy three years prior.  While the examiner determined that the Veteran's PTSD symptoms were mild to moderate, she stated that the Veteran's concentration problems, increased irritability, increased feeling of detachment from others and decreased interest in recreational activities have affected his work, social and family relationships.  Further, the examiner noted that the Veteran's wife has to drive because of the Veteran's concentration problems.  In addition, she described the Veteran's reluctance to do his finances without assistance from his wife.

Based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected PTSD precludes him from securing or maintaining gainful employment.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to a TDIU is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


